DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 28 and 30 are objected to because of the following informalities:  
Claim 28 depends on claim 25.  Claim 25 is cancelled.  Claim 30 depends on claim 28.
Both claims are improper and need to be corrected.
Appropriate correction is required.

This application was filed on or after September 16, 2012. The person who signed the terminal disclaimer has failed to state in what capacity it was signed on behalf of the juristic entity, and the person who signed it has not been established as being authorized to act on behalf of the juristic entity.
Note: POA can be given to customer numbers, wherein all practitioners listed have POA.  If POA is given by registration number, the list may not comprise of more than 10 practitioners or a separate paper signed by a 37 CFR 1.33(b) party must be in the record identifying up to 10 practitioners having POA.  If the applicant is a juristic entity (eg. corporation), a representative cannot sign the TD unless it is established that the representative is a party authorized to act on behalf of the applicant. 

This application is in condition for allowance except for the following formal matters: 
There is a terminal disclaimer in the application which has been disapproved.  
The terminal disclaimer was disapproved for the following reasons:
The person who signed the terminal disclaimer is not the applicant, patentee or an attorney of record. 37 CFR 1.321(a) and (b).  

 Please correct the terminal disclaimer and resubmit.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MTF
9/10/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837